Case 6:21-cv-01008-PGB-DCI Document 42 Filed 08/23/21 Page 1 of 9 PageID 936




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

LUCAS WALL,
      Plaintiff,                                 No. 6 :21-cv-1008-PGB-DCI
v.
SOUTHWEST AIRLINES, et al.,
      Defendants.
___________________________________/
                    DEFENDANTS’ MOTION TO DISMISS

      Defendants FRONTIER AIRLINES, INC. (“Frontier”) and ALLEGIANT

AIR, LLC (“Allegiant”) (collectively “Defendants”), by their undersigned

counsel, respectfully request that this Court dismiss Plaintiff’s Complaint

pursuant to Fed. R. Civ. P. 12(b)(6). In support of their motion, Defendants

state as follows:

                           I.    INTRODUCTION

      This civil action arises from a 94-page Complaint filed by Plaintiff, Lucas

Wall (“Plaintiff”), on June 14, 2021 against seven separate air carriers,

including Defendants, alleging violations of the Air Carrier Access Act

(“ACAA”), 49 U.S.C. § 41705 et seq., for refusing to provide mask exemptions

for disabled passengers (Count I), and requiring passengers not known to have

a communicable disease to wear a face covering (Count II); and violations of
Case 6:21-cv-01008-PGB-DCI Document 42 Filed 08/23/21 Page 2 of 9 PageID 937




the terms of the airlines’ respective operator certificates issued by the Federal

Aviation Administration (“FAA”) under 49 U.S.C. § 44702 (Count III).

      Plaintiff alleges that on May 31, 2021, he booked eight separate airline

tickets, on seven different airlines, to travel to different cities between June 2,

2021, and July 15, 2021. (See Complaint at ¶¶ 1-10). Plaintiff claims that

because he suffers from Generalized Anxiety Disorder, he is physically unable

to wear a face mask. Id. at 22. Thus, according to Plaintiff, he should be exempt

from the Federal Mask Mandate and the Defendants’ respective mask

mandates due to a disability. Id. at ¶¶ 413-422. Plaintiff alleges, however, that

Defendants’ policies do not accommodate disabled passengers who seek

exemptions from the mandatory mask requirement, violating the ACAA. Id. at

¶¶ 413-422. Plaintiff also claims that Defendants’ mask policies endanger the

health and safety of passengers, violating the terms of their operator

certificates issued by the FAA under 49 USC § 44702.

      Plaintiff’s claims fail as a matter of law because there is no private right

of action under the ACAA (Counts 1 and 2) or 49 U.S.C. § 44702 (Count 3).

Accordingly, Plaintiff’s complaint should be dismissed with prejudice.

                          II.   LEGAL STANDARD

      A defendant may move to dismiss a claim “for failure to state a claim

upon which relief can be granted” under Fed. R. Civ. P. 12(b)(6). The purpose

of such a motion is to test the legal sufficiency of the complaint. In order to

                                        2
Case 6:21-cv-01008-PGB-DCI Document 42 Filed 08/23/21 Page 3 of 9 PageID 938




survive a motion to dismiss, Plaintiffs must plead more than legal conclusions

and bare allegations that the “defendant unlawfully harmed [them].” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Fed. R. Civ. P. 8 prohibits Plaintiff from relying on speculation

and conclusory accusations alone. Iqbal, 556 U.S. at 678–79. Instead, Plaintiffs

must provide “a short and plain statement of the claim showing the pleader is

entitled to relief,” and this showing must include sufficient factual allegations

to provide both context and plausible support for the legal conclusions. Fed. R.

Civ. P. 8(a); Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555–56, 570. A court

“will grant a motion to dismiss brought pursuant to Rule 12(b)(6) if the factual

allegations in the complaint are not sufficient ‘to raise a right to relief above

the speculative level.’” McLaughlin v. Bayer Corp., 172 F. Supp. 3d 804, 813

(E.D. Pa. 2016) (quoting W. Run Student Hous. Assocs., LLC v. Huntington

Nat’l Bank, 712 F.3d 165, 169 (3rd Cir. 2013) (quoting Twombly, 550 U.S. at

555)).

                              III.   ARGUMENT

A.       No Private Right of Action Under the ACAA

         This Court should dismiss Counts 1 and 2 of Plaintiff’s Complaint

pursuant to Fed. R. Civ. P. 12(b)(6) because there is no private right of action

to sue airlines for an alleged violation of the ACAA. See Love v. Delta Air Lines,

Inc., 310 F.3d 1347 (11th Cir. 2002). Plaintiff alleges that he is an “individual

                                        3
Case 6:21-cv-01008-PGB-DCI Document 42 Filed 08/23/21 Page 4 of 9 PageID 939




with a disability” as defined by the ACAA and that Frontier violated the ACAA

by failing to accommodate him on a flight from Salt Lake City, Utah to Phoenix,

Arizona on June 18, 2021. (See Complaint at ¶¶ 5, 97 – 101). Plaintiff similarly

claims that Allegiant violated the ACAA by failing to accommodate him on a

flight from Mesa, Arizona to Houston, Texas on June 20, 2021. (See Complaint

at ¶¶ 6, 91-94) 1.

      The ACAA provides that “in providing air transportation,” an air carrier

“may not discriminate against an otherwise qualified individual” if “the

individual has a physical or mental impairment that substantially limits one

or more major life activities.” 49 U.S.C. § 41705(a). Here, Defendants are not

factually disputing that Plaintiff may be an individual with an impairment.

However, Plaintiff’s Complaint fails to state a claim as a matter of law and

must be dismissed because the ACAA does not create a private cause of action

under which Plaintiff may sue.

      Like substantive federal law itself, private rights of action to enforce

federal law – like the ACAA – must be created by Congress. Alexander v.

Sandoval, 532 U.S. 275, 286, 121 S. Ct. 1511, 1519 (2001). Courts have

consistently held that “the ACAA yields no congressional intent to create a




1 Plaintiff filed his Complaint prior to the dates of his scheduled flights with
Defendants. After filing his Complaint, and prior to the time of his scheduled flights,
Plaintiff cancelled such flights and sought refunds from Defendants.
                                          4
Case 6:21-cv-01008-PGB-DCI Document 42 Filed 08/23/21 Page 5 of 9 PageID 940




private cause of action in a federal district court.” Love, 310 F.3d at 1360. In

Love, a disabled passenger alleged that Delta violated the ACAA by

discriminating against her during the flight in that she could not use the

aircraft restroom without assistance that the airline allegedly failed to offer.

Id. at 1350. Specifically, she alleged that Delta failed to provide an accessible

“call button” with which she could page a flight attendant; that Delta failed to

provide an aisle chair to assist her in accessing the restroom facilities; that the

restroom was too small to accommodate her; that she was not afforded privacy

in the restroom; and that Delta failed to provide adequately trained flight

personnel. See id. Reversing the judgment of the district court, the Eleventh

Circuit held that Congress did not create private right of action in federal

district court to vindicate prohibition against disability-based discrimination

on the part of air carriers. Id. at 1360; see also, Stokes v. Southwest Airlines

Co., 887 F.3d 199 (5th Cir. 2018) (no private right of action for claim under the

ACAA).; Lopez v. JetBlue Airways, 662 F.3d 593 (2d Cir. 2011) (same); Boswell

v. Skywest Airlines, Inc., 361 F.3d 1263 (10th Cir. 2004) (same).

      As the Eleventh Circuit explained in Love, “Congress is, of course, free

to protect disabled air passengers by virtually any means it chooses. It

certainly may provide them with the right to sue in a district court for ACAA

violations. Yet the legislature has not done so and has instead created an

elaborate administrative enforcement regime with subsequent, limited judicial

                                        5
Case 6:21-cv-01008-PGB-DCI Document 42 Filed 08/23/21 Page 6 of 9 PageID 941




review of the DOT's actions.” Id. Consequently, Congress has delegated broad

authority to the Department of Transportation (“DOT”) to enforce the ACAA.

See 49 U.S.C. § 41705; Segalman v. Sw. Airlines Co., 895 F.3d 1219, 1226 (9th

Cir. 2018). In doing so, Congress “created an elaborate and comprehensive

enforcement scheme” to prohibit discrimination by airline carriers on the basis

of disability. See Shotz v. Am. Airlines, Inc., 420 F.3d 1332, 1337 (11th Cir.

2005) (quoting Love, 310 F.3d at 1354-58).

      To accept Plaintiff’s contention here, one would have to believe that

Congress “intended to undermine the ACAA by providing a separate and

distinct method for addressing an airline carrier’s discrimination on the basis

of disability, one that allows for an individual to bring a private lawsuit in a

district court – something not available under the ACAA.” Shotz, 420 F.3d at

1337; see also, 49 U.S.C. § 41705 et seq. Federal courts “simply cannot create

by implication a private right of action, no matter how socially desirable or

otherwise warranted the result may be.” See Love, 310 F.3d at 1360. Because

no such private right of action exists under the ACAA, Counts 1 and 2 of

Plaintiff’s Complaint should be dismissed with prejudice 2.




2On June 16, 2021, the Court denied Plaintiff’s Motion for Temporary Restraining
Order, concluding that Plaintiff’s claims under the ACAA are meritless. (See Doc. #
8).
                                        6
Case 6:21-cv-01008-PGB-DCI Document 42 Filed 08/23/21 Page 7 of 9 PageID 942




B.    No Private Right of Action Under the FAA

      Similarly, Plaintiff’s claim that Defendants’ mask policies violate their

operator certificates issued by the FAA under 49 U.S.C. § 44702(b)(1)(a) by

“endangering the health and safety of their passengers” has no merit. Like the

ACAA, “49 U.S.C. § 44702 does not establish an implied private right of action

against other private parties in federal court.” Dougherty v. Advanced Wings,

LLC, No. 1:13-CV-447, 2013 U.S. Dist. LEXIS 111334, at *17 (M.D. Pa. July

17, 2013). “Quite the contrary, this statute simply defines the authority of the

FAA to issue various types of certificates.” Id. Further, in creating the Federal

Aviation Act, Congress intended public, not private, enforcement, and “neither

the Act nor the regulations create implied private rights of action.” Bonano v.

E. Caribbean Airline Corp., 365 F.3d 81, 86 (1st Cir. 2004). In fact, “the scheme

of enforcement actually spelled out in the Act counsels persuasively against

implying a private right of action.” Id. at 85; see also, Lucia v. Teledyne Cont'l

Motors, 173 F. Supp. 2d 1253, 1265 (S.D. Ala. 2001) (“Because of the Act’s

emphasis on administrative regulation and enforcement, we conclude that it is

highly improbable that Congress absentmindedly forgot to mention an

intended private action.”) (internal citations omitted). Because no such private

right of action exists under the FAA, Count 3 of Plaintiff’s Complaint should

be dismissed with prejudice.



                                        7
Case 6:21-cv-01008-PGB-DCI Document 42 Filed 08/23/21 Page 8 of 9 PageID 943




                            IV.   CONCLUSION

      Plaintiff’s Complaint fails to state a claim upon which relief may be

granted and must be dismissed given there is no private right of action under

the ACAA or FAA.

      WHEREFORE,        Defendant     FRONTIER       AIRLINES,       INC.   and

ALLEGIANT AIR, LLC pray that this Honorable Court enter an order

dismissing Plaintiff’s Complaint pursuant to Fed. R. Civ. P. 12(b)(6), and for

such further relief as this Court deems just and reasonable.

         CERTIFICATE PURSUANT TO LOCAL RULE 3.01(G)

      I hereby certify that counsel for Defendants conferred with Plaintiff,

Lucas Wall, regarding the relief requested herein via correspondence on

August 20, 2021. Plaintiff opposes the relief requested by this Motion.

Date: August 23, 2021                      Respectfully submitted,

                                           FRONTIER AIRLINES, INC.
                                           and ALLEGIANT AIR, LLC

                                           By: /s/ Kyle C. Dudek
                                           Kyle C. Dudek
                                           William Boltrek III
                                           Florida Bar Number:
                                           HENDERSON               FRANKLIN
                                           STARNES & HOLT, P.A.
                                           1715 Monroe Street
                                           Ft. Myers, Florida 33801
                                           Phone:      (239) 344-1299
                                           Kyle.Dudek@henlaw.com
                                           William.BoltrekIII@henlaw.com


                                       8
Case 6:21-cv-01008-PGB-DCI Document 42 Filed 08/23/21 Page 9 of 9 PageID 944




                                            – And –
                                            Brian T. Maye
                                            (pro hac vice to be filed)
                                            ADLER MURPHY & McQUILLEN
                                            LLP
                                            20 South Clark Street, Suite 2500
                                            Chicago, Illinois 60603
                                            Phone:       (312) 345-0700
                                            Email:       bmaye@amm-law.com




                           CERTIFICATE OF SERVICE


      I certify that on August 23, 2021, I caused the foregoing to be

electronically filed with the United States District Court for the Middle District

of Florida using the CM/ECF system

                                     By: /s/ Kyle C. Dudek
                                     Kyle C. Dudek
                                     William Boltrek III
                                     Defendants Frontier Airlines, Inc. &
                                     Allegiant Air
                                     HENDERSON FRANKLIN STARNES
                                     & HOLT, P.A.
                                     1715 Monroe Street
                                     Ft. Myers, Florida 33801
                                     Phone:      (239) 344-1299
                                     William.BoltrekIII@henlaw.com
                                     Kyle.Dudek@henlaw.com




                                        9
